Citation Nr: 0509850	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  00-23 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 until 
January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana.

This matter was previously before the Board in September 2003 
and was remanded to accomplish further development.  The 
issue of service connection for residuals of a back injury, 
which had also been before the Board, was favorable resolved 
following the Board's remand and is no longer on appeal.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The competent evidence of record causally relates a 
current skin disability of the veteran's arms, face, forehead 
and neck to active service.  


CONCLUSION OF LAW

A skin disability of the arms, face, forehead and neck was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309(e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  In view of the 
Board's favorable disposition in this matter, the application 
of the VCAA is moot.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumption of soundness

In determining entitlement to service connection, it is 
important to note that a veteran is afforded a presumption of 
sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  This presumption 
can be rebutted by clear and unmistakable evidence that such 
a disability existed prior to service and was not aggravated 
by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  For 
a preexisting injury or disease to have been aggravated by 
active military, naval or air service, there must be an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

Presumptive service connection -- Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2004).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
diabetes mellitus (type 2); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

The diseases listed at 38 C.F.R. § 3.309(e) (2004) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2004).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Factual background

The veteran's December 1967 enlistment examination showed no 
skin abnormalities.  He denied boils or other skin complaints 
in a report of medical history completed at that time.  

The service medical records reveal complaints of an itching 
lesion on the chest in March 1969.  The diagnosis was tinea 
versicolor.  In June 1969, the veteran was treated for a heat 
rash on his arms and stomach.  Then, in July 1969 there were 
complaints of boils on the veteran's back.  The treatment 
report noted a past history of the same condition.  

The service medical records next show complaints of a rash in 
the veteran's crotch in November 1969.  There was also 
scaling of both legs for two and a half weeks.  He was 
diagnosed with tinea cruris.  That condition reportedly had 
cleared up by December 1969, but at that time the veteran 
experienced a bright erythemous eruption under the foreskin.  
No skin disorders were indicated at the time of the veteran's 
separation examination in December 1969.

Following service, the veteran received an Agent Orange 
examination by VA in June 1999.  At that time, he described a 
burning sensation of the skin.  He reported that, while in 
Vietnam, he witnessed planes spraying substances.  He said 
that he was located in areas that had been defoliated by 
Agent Orange.  Objectively, the veteran had a few small 
keratoses on the face, arms and hands.  The skin otherwise 
appeared to be normal.  The examiner concluded that there was 
no evidence of a medical condition relating to Agent Orange 
exposure.

A December 2001 VA pathology study resulted in a diagnosis of 
keratosis of the veteran's tongue.  Photographs submitted 
with the veteran's appeal (Form 9) in November 2000 showing 
reddish lesions on the veteran's face and ears, which he said 
depicted the severity of his skin condition at times.  

In April 2003, the veteran presented testimony at a personal 
hearing before the undersigned.  At that time, he expressed 
his belief that his current skin problems were due either to 
herbicide exposure or excessive sun exposure in service.  
(Transcript "T" at 2).  Regarding his symptomatology, the 
veteran described burning sensations throughout his skin.  
Such sensations occurred primarily in the facial area, as 
well as on his arms and back.  He stated that his skin 
condition most greatly affected his face.  The condition was 
sporadic, but when the lesions arose they were scaly, raw, 
irritated and burning.  At times they bled.  During such 
flare-ups, the affected skin became rosy pink or purple in 
color.  He also described itching and flaking.  (T. at 3).  
The veteran also remarked that his skin felt as though it was 
drawn tightly.  (T. at 6).  He stated that he had been 
treated in the past with nitrogen, which froze the skin.  (T. 
at 3).  After such treatment his symptoms would improve in a 
few days.  The condition would later recur.  He said that was 
advised to stay out of the sun and wear protective clothing 
whenever possible.  He also used lotions and sun block.  (T. 
at 4).

Also at his April 2003 hearing, the veteran testified that he 
experienced similar problems with his skin during service.  
(T. at 4).  He further stated that he was exposed to 
defoliants, napalm and a host of other chemicals while in 
Vietnam, which he speculated were the likely cause of his 
skin disability.  (T. at 5).

A VA outpatient treatment report dated in May 2003 reveals a 
finding of a hyperkeratotic patch on the right sidewall of 
the nose.  The veteran stated that the lesion was tender.  It 
arose about a year earlier.  The clinical impressions 
included questionable rosacea.

The veteran was again examined by VA in March 2004 pursuant 
to the Board's remand.  The examining physician noted that 
the veteran's claims folder was available and had been 
reviewed.  The examination report noted that he was taking a 
Lanacane-type lotion twice daily.  He was also taking 
Metronidazole topical gel for facial skin problems.  The 
veteran said that his skin problems had gradually become 
worse over the last year and primarily involved his face and 
forehead, with secondary involvement of the arms and hands, 
particularly the dorsum of the hands.  The third part of the 
disorder involved the back, stomach and chest.  There had 
been no malignancies of the skin.  Some benign lesions such 
as actinic keratosis had been removed from the skin above the 
left eye.  

At the time of the March 2004 examination, no dermatologic 
rashes or lesions were present on the face or forehead.  The 
ears were normal.  The veteran pointed out a few skin tags in 
the upper right leg surface.  These were described as actinic 
lesions, nonspecific and not causing any problem.  
Photographs of the legs were taken.  There were no signs of 
vasculities, erytheme multiforme or chloracne.  The diagnoses 
included a chronic skin irritation, likely secondary to Agent 
Orange exposure in Vietnam.  

Pursuant to a request by the Board remand for an opinion as 
to the likelihood that any current skin disorder was related 
to Agent Orange or otherwise related to service, the examiner 
noted that actinic keratosis was a normal ageing of the skin, 
which occurred with long periods of exposure to sunlight over 
a long period of time.  The doctor noted that the veteran 
described the effects of Agent Orange in areas where he was 
working in service and the doctor said residual dermatologic 
problems associated with Agent Orange would have to be 
considered despite no history of malignant skin lesions.  The 
examiner concluded that some of the veteran's skin disorder, 
especially in the exposed areas such as the arms, face, 
forehead, neck and possibly the chest and stomach was due to 
exposure to Agent Orange or the veteran's period of active 
service.  

The veteran was again examined by VA in January 2005 and his 
records were reviewed.  The diagnoses included actinic 
keratosis.  Objectively, the skin was normal at that time.

Analysis

In the present case, the veteran is contending that he has a 
chronic skin disability due to exposure to an herbicide agent 
during active duty or otherwise related to service.  He 
served in the Republic of Vietnam between January 9, 1962 and 
May 7, 1975.  As such, the veteran is presumed to have been 
exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, there is no affirmative 
evidence to establish otherwise.  Thus, the presumption is 
not rebutted here.  Id.

Thus, based on the foregoing, it must be concede for 
compensation purposes that exposure to an herbicide agent 
occurred during the veteran's active service.  This entitles 
the veteran to a presumptive grant of service connection for 
any disability listed under 38 C.F.R. § 3.309(e).  Such 
disabilities include chloracne and various soft tissue 
sarcomas.  However, there have been no malignancies of the 
skin and the veteran has not been diagnosed with any such 
presumptive diseases.  Rather, the veteran has been diagnosed 
most recently with actinic keratosis or a chronic skin 
irritation, neither of which is not among the listed 
disabilities under the presumptive provision.  Thus, the 
presumption afforded under 3.309(e) cannot provide the basis 
for a grant of service connection here.  

Having eliminated the possibility of presumptive service 
connection, the Board must consider whether service 
connection may be awarded on a direct, nonpresumptive basis.  
See McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee, 
supra.

In the present case, VA examinations in March 2004 and 
January 2005 did not disclose evidence of active skin 
involvement of the face and other exposed areas at the time 
of the examinations.  However, in both instances, the 
veteran's records were reviewed and dermatological diagnoses 
were rendered and other medical evidence of record.  Thus, 
the Board finds that a chronic skin disability does exist in 
this case.  Indeed, the VA examiners in March 2004 and 
January 2005 were aware of the sporadic nature of the 
veteran's skin condition.  Moreover, the evidence of record 
indicated that the veteran has taken various medications for 
skin problems and, indeed, the claims file included 
photographs depicting skin eruptions.  Thus, the diagnoses of 
a skin disability are supported on the evidence of record 
even in the absence of objective findings exposed areas on 
the days of his recent VA examinations in connection with his 
claim.

Based on the foregoing then, the first element of a direct 
service connection claim has been successfully established.  

The Board further notes that in-service treatment for a skin 
condition is shown in the record.  Indeed, the veteran was 
treated on repeated occasions for various skin symptoms.  
Moreover, because the veteran's enlistment examination in 
December 1967 was absent any findings of a skin disability, 
the veteran is afforded a presumption of sound condition upon 
entry into service.  See 38 C.F.R. § 3.304(b).  That leads to 
the conclusion that the skin complaints arose in service.
Thus, the second element of a direct service connection 
claim, inservice incurrence, is satisfied here.  

Finally, the competent medical evidence includes an opinion 
causally relating the veteran's current skin disability 
involving exposed areas, notably the arms face, forehead and 
neck, to active service either from exposure to Agent Orange 
or otherwise.  Although the examiner in March 2004 noted that 
actinic keratosis was a normal ageing process associated with 
prolonged sun exposure, he was unable to disassociate some of 
the veteran's residual dermatologic problem on exposed areas 
from service.  A VA examiner rendered such opinion, which was 
speculative as to involvement of the chest and stomach, in 
March 2004.  As such opinion was offered following a review 
of the claims file and a thorough examination of the veteran, 
the Board finds it to be probative.  Moreover, no other 
evidence refutes the conclusion provided by the VA examiner 
in March 2004 and the Board may not substitute its opinion 
for the medical opinion evidence of record.  

In conclusion, then, the elements of a service connection 
claim have been satisfied to the extent that medical opinion 
evidence has related a chronic skin disorder involving 
exposed areas of the veteran's arms, face, forehead and neck, 
to service.  Generally, where the effects of service-
connected and non-service connected disabilities cannot be 
medically disassociated, reasonable doubt is resolved in the 
veteran's favor.  See Mittleider v. West, 11 Vet. App. 181 
(1998) and 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for a 
chronic skin disability of the exposed areas of the arms, 
face, forehead and neck is warranted.
ORDER

Service connection for a skin disability of the arms, face, 
forehead and neck is granted.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


